Citation Nr: 1401795	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating (evaluation) for bilateral hearing loss in excess of a noncompensable rating prior to August 28, 2009, and in excess of ten percent as of August 28, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and March 1984 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, granted service connection for bilateral hearing loss and assigned a 0 percent disability rating, effective October 2008.  In the April 2010 Statement of the Case
the RO increased the rating to 10 percent. 

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in St. Petersburg, Florida which now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1.  Prior to August 28, 2009, the Veteran's hearing loss was manifested at worst by level III hearing acuity in the right ear and level III hearing acuity in the left ear.

2.  As of August 28, 2009, the Veteran's hearing loss was manifested at worst by level III hearing acuity in the right ear and level IV hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss prior to August 28, 2009 are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  The criteria for a disability rating greater than 10 percent for bilateral hearing loss as of August 28, 2009 are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86a, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

For a claim of a compensable rating for bilateral hearing loss under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a); must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 
The RO provided pre-adjudication VCAA notice by letter, dated in November 2008.  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess.

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA treatment records, private treatment records and provided the Veteran VA examinations in December 2008 and August 2009. 

The reports of the VA examinations include a review of the Veteran's medical history, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  Furthermore, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician, pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Increased Rating for Bilateral Hearing Loss 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X to XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran asserts that his bilateral hearing loss is more severe than indicated by the current ten percent rating.  He has reported wearing hearing aids because of the increase in severity of his hearing loss. 

The record contains a VA outpatient treatment record that measure the Veteran's hearing loss.  On VA audiological examination in August 2008, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
40
60
45
LEFT
30
35
40
50
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The examiner gave a diagnosis of mild to moderate sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  

Applying the August 2008 VA audiology examination findings to Table VI, the Veteran rates a Roman Numeral designation of II for the right ear and II for the left ear.  Applying those Roman Numeral designations to Table VII results in a noncompensable rating.

On VA audiological evaluation in December 2008, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
60
65
52.5
LEFT
75
55
50
55
58.7

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner gave a diagnosis of moderate to moderately severe hearing loss in the right ear and severe to moderately severe hearing loss in the left ear.  The report contains the Veteran's complaints of difficulty understanding conversational speech in certain environments. 

Applying the December 2008 VA audiology examination findings to Table VI, the Veteran rates a Roman Numeral designation of I for the right ear and III for the left ear.  Applying those Roman Numeral designations to Table VII results in a noncompensable rating.





On VA audiological evaluation on August 28, 2009, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
60
65
57.5
LEFT
65
65
60
55
61.25

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  The examiner gave a diagnosis of bilateral moderately severe mixed hearing loss.  The report contains the Veteran's complaints of difficulty hearing soft voices and understanding words on TV.

Applying the August 2009 VA audiology examination findings for the right ear to Table VI, the Veteran rates a Roman Numeral designation of III and for the left ear to Table VIA a designation of IV.  Applying those Roman Numeral designations to Table VII results in a 10 percent rating.

A private audiological evaluation was also conducted in November 2009.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
55
65
51.25
LEFT
35
45
45
50
43.75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.  The examiner gave a diagnosis of bilateral sensorineural hearing loss.

Applying the November 2009 VA audiology examination findings to Table VI, the Veteran rates a Roman Numeral designation of II for the right ear and III for the left ear.  Applying those Roman Numeral designations to Table VII results in a noncompensable rating.

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The December 2008 and August 2009 examiners indicated that the Veteran reported difficulty in understanding soft voices, words on TV, and conversations with others in some environments.  This indicates that the examiners did elicit information from the Veteran concerning the functional effects of his disability.  That is all the applicable regulatory provisions require. See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The Board finds that the diagnostic code takes into consideration these factors.

The Board also finds that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2012).  The Veteran's reported symptoms of difficulty in understanding people and noises are contemplated by the rating criteria.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not claimed that his hearing loss disability has prevented him from engaging in a substantially gainful occupation.

Based on the evidence and the application of the rating criteria, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating prior to August 28, 2009, and in excess of ten percent as of August 28, 2009.  As such, the appeal must be denied.


ORDER

Entitlement to an initial disability rating (evaluation) for bilateral hearing loss in excess of a noncompensable rating prior to August 28, 2009, and in excess of ten percent as of August 28, 2009 is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


